Citation Nr: 0520631	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from February 
1966 to February 1968.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
December 2001 rating decision of the VA Regional Office in 
Little Rock, Arkansas that increased the rating for ununited 
avulsion fracture of the anterior aspect of the left lateral 
malleolus of the right ankle from 10 to 20 percent disabling.

The veteran was afforded a hearing in May 2005 before the 
undersigned Veterans Law Judge sitting at Little Rock, 
Arkansas.  The transcript is of record.

During the hearing, the veteran appeared to raise claims of 
service connection for impaired circulation of the feet, a 
nerve problem and left ankle disability secondary to right 
ankle disability.  These matters are referred to the RO for 
initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at the hearing that he received Social 
Security disability benefits, and that his right ankle 
disability was one of the reasons he was awarded benefits.  
Records pertaining to the award of those benefits are not 
part of the claims folder.  VA has a duty to assist in 
gathering Social Security records when put on notice that the 
veteran is receiving Social Security benefits". Clarkson v. 
Brown, 4 Vet. App. 565, 567-68 (1993); see Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including Social Security Administration (SSA) records, of 
which it is put on notice).

The veteran also testified that he received continuing 
treatment at the Little Rock and North Little Rock VA medical 
facilities, and had diagnostic testing scheduled the 
following month.  The most recent VA outpatient records date 
through October 10, 2002.  VA is obligated to seek relevant 
records adequately identified by the claimant. 38 U.S.C.A. 
§ 5103A (b), (c) (West 2002)

Additionally, review of the record discloses that the veteran 
last had a VA examination for compensation and pension 
purposes in November 2001.  The veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The veteran testified to worsening disability.  A 
current examination is, thus, required.

Accordingly, this case is REMANDED for the following actions:

1.  All of the veteran's records of 
treatment for his right ankle disability 
since October 11, 2002 should be requested 
from the Little Rock and North Little Rock 
VA medical facilities and associated with 
the claims folder.

2.  Request copies of the veteran's 
disability determination from the Social 
Security Administration and the medical 
records reviewed in connection with that 
determination.

3.  The veteran should be scheduled for a VA 
orthopedic examination to determine the 
severity of the service connected right 
ankle disability.  The claims folder and a 
copy of this remand should be made available 
to the examiners, and the examiners should 
verify in the report that the claims folder 
was reviewed.

The examiners should provide ranges of 
motion for the right ankle.  The examiner 
should determine whether the right ankle 
exhibits instability, weakened movement, 
excess fatigability, or incoordination.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should, be expressed in terms of the degree 
of additional range- of-motion loss due to 
any weakened movement, excess fatigability, 
or incoordination.

The examiner should provide an opinion as to 
whether no effective function remains in the 
right foot other than that which would be 
equally well served by an amputation at the 
site of election (the ankle) with use of a 
suitable prosthetic appliance.

4.  After ensuring that requested records 
have been obtained or found to be 
unavailable, and that the examination 
contains all requested information; 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case. Then 
return the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


